Citation Nr: 1409255	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-46 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee (previously claimed as left knee condition and degenerative arthritis).  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to August 16, 2010 and in excess of 60 percent thereafter for keratosis pilaris.

3.  Entitlement to an initial disability rating in excess of 20 percent prior to August 16, 2010 and in excess of 40 percent thereafter for varicose veins of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 20 percent prior to August 16, 2010 and in excess of 40 percent thereafter for varicose veins of the left lower extremity.

5.  Entitlement to an effective date earlier than January 10, 2007 for the grant of service connection for PTSD.

6.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision granting service connection for the left knee disability, bilateral varicose veins, and keratosis pilaris, and from a May 2011 rating decision granting service connection for PTSD of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a December 2013 informal hearing presentation, the Veteran's representative asserts the following claims are also on appeal: (1) an effective date prior to August 16, 2010 for the award of a 60 percent rating for keratosis pilaris, and (2) the effective date of the awards of a 40 percent rating for varicose veins of each lower extremity.  The Board finds these assertions are more properly characterized as disagreement with the staged ratings assigned and will be considered with the claims on appeal for these identified disabilities, as listed on the title page accordingly.

The claim for entitlement to a total rating based on individual unemployability (TDIU) has not been raised by the record at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the service-connected arthritis of the left knee has been manifested by painful motion or limitation of extension with painful motion to 10 degrees, but not ankylosis, lateral instability or patellar subluxation, semilunar cartilage disorders, compensable limitation of flexion, tibia or fibula impairment, or genu recurvatum.

2.  Prior to August 16, 2010, the service-connected keratosis pilaris manifested 15.7 percent of the entire body affected, 2.3 percent of exposed areas affected, and no required systemic therapy or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period. 

3.  As of August 16, 2010, the service-connected keratosis pilaris is assigned at 60 percent, the maximum rating authorized under DC 7813-7806.

4.  Prior to August 16, 2010, the service-connected varicose veins of the bilateral lower extremities were manifested by persistent edema without stasis pigmentation or eczema.

5.  As of August 16, 2010, the service-connected varicose veins of the bilateral lower extremities has been manifested by persistent edema and stasis pigmentation without persistent ulceration, massive board-like edema, or constant pain at rest.

6.  The Veteran's initial claim of service connection for PTSD was received in June 2, 2005.

7.  The Veteran separated from service in July 1987.

8.  Service connection for PTSD was denied in a November 2005 rating decision by the RO. 

9.  New and material evidence was received within one year of the November 2005 rating decision.

10.  The June 2005 claim of service connection for PTSD was pending as of January 10, 2007.

11.  Manifestations ultimately diagnosed as PTSD was present at the filing of the June 2005 claim of service connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for arthritis of the left knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5010 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent prior to August 16, 2010 for keratosis pilaris have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, DC 7813-7806 (2013).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 60 percent for keratosis pilaris as of August 16, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, DC 7813-7806.

4.  The criteria for an initial disability rating in excess of 20 percent prior to August 16, 2010 and in excess of 40 percent thereafter for varicose veins of the right lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.25, 4.26, 4.104, DC 7120 (2013).

5.  The criteria for an initial disability rating in excess of 20 percent prior to August 16, 2010 and in excess of 40 percent thereafter for varicose veins of the left lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.25, 4.26, 4.104, DC 7120.

6.  The criteria for an effective date of June 2, 2005, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA bears obligations to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify has been satisfied by December 2002, March 2007, and July 2010 letters.  Since the claims discussed above arise from the Veteran's disagreement with the initial evaluations following the grant of service connection, no additional notice is required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i); VAOPGCPREC 8-03.

Regarding the duty to assist, the evidence of record includes statements from the Veteran, VA outpatient treatment records, and VA examination reports dated December 2008, August 2010, April 2011, and May 2012 VA examination reports.  The VA examiners recorded pertinent examination findings and provided conclusions with supportive rationale, thus are probative with regard to the nature and severity of the service-connected disabilities discussed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no indication that additional records exist pertaining to the issues discussed below, and if they did, that they would provide a basis to grant higher ratings.

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Ratings - Laws and Regulations

Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

In these decisions, the Board considers the lay evidence as it pertains to the disabilities on appeal.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board has considered the possibility of staged ratings for the service-connected disabilities on appeal, and concludes that the criteria have at no time been met.  Accordingly, staged ratings are inapplicable.  See 38 C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Left Knee

The current appeal arises from a claim to reopen service connection received at the RO on October 29, 2002.  A January 2009 rating decision granted service connection and assigned an initial 10 percent rating for arthritis with painful motion of the left knee, effective October 29, 2002, under DC 5260-5010.  38 C.F.R. §§ 4.59, 4.71a, DCs 5003, 5010, 5260.  This evaluation is effective for the entire initial rating period from October 29, 2002 to the present.

Arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  In the absence of "limitation of motion," a 10 percent evaluation is assigned where there is x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The knee is considered a major joint.  38 C.F.R. § 4.45(f). 

Limitation of motion of the knee is provided under DCs 5260 and 5261.  See 38 C.F.R. § 4.71a.  DC 5260 provides for a:
* 10 percent rating where flexion is limited to 45 degrees; 
* 20 percent rating where flexion is limited to 30 degrees; 
* 30 percent rating where flexion is limited to 15 degrees.  

DC 5261 provides for a:
* 10 percent rating where extension is limited to 10 degrees; 
* 20 percent rating where extension is limited to 15 degrees; 
* 30 percent rating where extension is limited to 20 degrees;
* 40 percent rating where extension is limited to 30 degrees; 
* 50 percent rating where extension is limited to 45 degrees.  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

During the entire initial rating period on appeal, the Veteran exhibited the following range of motion results pursuant to VA examinations.  In December 2008, limited flexion to 130 degrees and full extension to 0 degrees; in August 2010, limited flexion to 96 degrees and limited extension to 10 degrees; and in May 2012, full flexion to 140 degrees or greater and full extension to 0 degrees.  A July 2004 VA outpatient Agent Orange examination also noted evaluation of the extremities revealed full range of motion.

The Board finds that the criteria for a compensable rating under DC 5260 were not met at any time.  The criteria for a compensable rating under DC 5261 were met once at the August 2010 VA examination.  The August 2010 examination report states that the extension was limited to "10 degrees to neutral with pain...."  The Veteran's currently assigned 10 percent rating is assigned under DC 5010, through DC 5003, only because his limited of motion under the relevant DC was not compensable.  When, as here, the limitation of motion becomes compensable, the 10 percent under DC 5010 would no longer be appropriate.  Thus, the Veteran would warrant a 10 percent under DC 5010 at all times other than August 2010, and warranted a 10 percent under DC 5261 only in August 2010.  The Board concludes that the criteria for a rating in excess of 10 percent are not met under DCs 5010 and 5261.  38 C.F.R. § 4.71a.  

Moreover, the Veteran is only in receipt of service connection for arthritis of one major joint.  38 C.F.R. § 4.45(f).  In the absence of involvement of more than one major joint or minor joint groups, a higher rating of 20 percent is not warranted for the service-connected arthritis of the left knee under DCs 5003 and 5010.

Next, the Board considers whether the criteria for a higher rating than 10 percent for limitation of motion of the left knee is warranted during the period of demonstrated compensable limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45. 

In a December 2010 VA Form 21-4138, the Veteran reported constant symptoms of his left knee disability included pain and stiffness and flare-ups of swelling and pain five to six times per year.  He also stated he must take rest breaks after standing for long periods and his activities of daily living are affected by limited walking and running.

At the time of the August 2010 VA joints examination, the Veteran reported increased stiffness, swelling, and constant pain.  He also reported the left knee interferes with weight bearing, mobility, standing, concentration, productivity, exercising, driving, and the transfer of sitting to standing after driving.  Following clinical evaluation, the VA examiner concluded that range of motion findings were not additionally limited following repetitive use.  Thus, even when considering painful motion, the impairment caused by the service-connected arthritis did not more nearly approximate the 

Simply stated, at best, the evidence discussed above indicates the Veteran does not exhibit additional functional loss of the left knee during the period of demonstrated compensable limitation of motion.  Therefore, the Board finds that there is no degree of functional loss during flare-ups and when the left knee joint is used repeatedly over time to warrant a rating in excess of 10 percent for limitation of motion pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

The Board also considered whether the other, potentially applicable DCs would result in additional compensation.  The evidence does not show that the Veteran had ankylosis, lateral instability or patellar subluxation, a semilunar cartilage disorder, tibia or fibula impairment, or genu recurvatum at any time during the period on appeal.  Ratings under alternative DCs for the knee are not warranted.  38 C.F.R. § 4.71a, DC 5256-5259, 5262, 5263.

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding this service-connected disability for the entire initial rating period on appeal, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for arthritis of the left knee.  Accordingly, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a.  

Keratosis Pilaris

The current appeal arises from a claim for service connection received at the RO on October 29, 2002.  A January 2009 rating decision granted service connection and assigned an initial 10 percent rating for keratosis pilaris, pursuant to DC 7813-7806, effective October 29, 2002.  In a September 2010 rating decision, the initial rating was increased to 60 percent, effective August 16, 2010.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49,490 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54,708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  As noted above, the Veteran's original claim for keratosis pilaris was in October 2002, and he has not requested evaluation under the revised ratings criteria.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  The schedular rating criteria for DCs 7813-7806 was last amended in August 2002, thus the same criteria was in effect prior to October 23, 2008 to the present.  The Board notes that the Veteran has been represented by an attorney with exclusive contact since before the grant of service connection.  The attorney has not requested consideration under the revised ratings criteria.  

Therefore, the Board will consider whether initial ratings in excess of 10 percent prior to August 15, 2010 and in excess of 60 percent from August 16, 2010 to the present are warranted relying on the pre-2008 ratings criteria.  See 38 C.F.R. §§ 4.27 (explaining hyphenated diagnostic codes), 4.118, DC 7813-7806.

Prior to October 2008, DC 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118.  

As will be discussed, the Veteran's keratosis pilaris is widely distributed across his body not involving the face or head without causing scarring.  The Board finds that the predominant disability is dermatitis; therefore, the Veteran's disability will be rated under DC 7806.  

DC 7806 provides evaluations for dermatitis or eczema at 
* 10 percent disabling with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period;
* 30 percent disabling with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; 
* 60 percent disabling with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

For the reasons that follow, the Board finds that the service-connected keratosis pilaris manifested 15.7 percent of the entire body affected and 2.3 percent of exposed areas affected, prior to August 16, 2010.

The Board notes initially that the Veteran's representative has not presented cogent argument as to the rating prior to August 16, 2010.  In a November 2010 statement in lieu of a VA Form 9, she argued that the August 2010 VA examination report, upon which the ratings on and after August 16, 2010 are based, was inadequate because the examiner was required to determine when the disabilities first onset.  For this argument, the representative relied on 38 C.F.R. § 3.156(c) and Vigil v. Peake, 22 Vet. App. 63 (2008).  The Board notes that the record demonstrated that the disabilities had become manifest many years before which is why service connection was granted effective October 2002.  Moreover, reliance on 38 C.F.R. § 3.156(c) and Vigil is misplaced.  38 C.F.R. § 3.156(c) pertains to receipt of additional service department records, which did not occur in this case.  Vigil construes 38 C.F.R. § 3.156(c) within the context of a claim of entitlement to an earlier effective date for service connection.  The Board concludes that the examiner had no obligation to determine the onset of the disability.  In a November 2013 brief, the representative asserted without evidentiary support that the Veteran's keratosis pilaris should be rated as 60 percent disabling as of the date of service connection or in the alternative that the skin disability had worsened prior to August 16, 2010.  The argument fails to discuss the relevant law or relevant evidence.  

The Board turns to the evidence of record.  

The Veteran has not provided an independent statement regarding the extent or severity of his skin disability prior to August 16, 2010.  October 2002, March 2004, December 2004, August 2009, and November 2010 statements in support of his various claims and appeals assert that he has a skin disability, but do not describe its extent or severity.  A December 2010 statement indicated that the disability covered 60 to 80 percent of his body.  He also reported worsening since his last VA examination in January 2010.  The Board notes that the last VA examination was in fact in August 2010, and that this allegation of worsening does not affect the rating prior to August 16, 2010.  

The Veteran's regular treatment records provide little information regarding the severity of his keratosis pilaris.  VA treatment records from March 2002 through August 2010 and Moncrief Army Community Hospital from October 2004 to May 2008 do not contain assessments which allow for application of the ratings criteria.  

At an April 2006 Board hearing, the Veteran testified that he was previously prescribed salicylic acid and self-medicates with oils and lotions.  

The Veteran was evaluated at a December 2008 VA examination.  He told the examiner that he was prescribed acetic acid six to seven years ago but that was ineffective, and has not used any corticosteroid, other immunosuppressive drugs, or intensive light therapy in the past.  Such evidence shows this service-connected disability has not been manifested by required systemic therapy or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.  The examiner conducted an examination and calculation of the extent of the keratosis pilaris.  The examiner determined that the disorder manifested with 15.7 percent of the entire body affected and 2.3 percent of exposed areas affected.  

This is the only evaluation of percent of body affected and percent of exposed areas affected.  The Veteran denied the use of corticosteroids or other immunosuppressive drugs at the examination.  

The Board also notes that the August 16, 2010 VA examination, upon which the later 60 percent rating is based, was ordered spontaneously by the RO.  This examination report indicated greatly worsened manifestations compared to earlier evidence.  The Veteran, however, did not submit a statement that his keratosis pilaris had worsened in severity between December 2008 and August 2010.  Instead, the Veteran submitted a Notice of Disagreement to the initial rating without specifying the substance of his disagreement.  The Board finds that there are no lay or medical reports of worsening symptoms which might justify a finding that the August 2010 VA examination report documented earlier worsening.  The Board finds that the worsened symptoms shown in August 2010 were not factually ascertainable prior to August 16, 2010.  

The Board finds that the keratosis pilaris manifested with 15.7 percent of the entire body affected and 2.3 percent of exposed areas affected prior to August 16, 2010.  As a result, the Board concludes that an initial rating in excess of the currently-assigned 10 percent rating prior to August 16, 2010 is not warranted under DCs 7813-7806.  

The Board considers whether a disability rating in excess of 10 percent is warranted under any other diagnostic codes pertaining to a skin disability prior to August 16, 2010.  Particularly, DCs 7800-7805 provide for disability rating higher than 10 percent.

In addition, the Board finds the predominant disability is dermatitis, so DCs 7801-7805 do not apply.  Therefore, an initial disability rating in excess of the currently assigned 10 percent rating prior to August 16, 2010 under DCs 7800-7805 is not warranted.

As of August 16, 2010, the service-connected keratosis pilaris is rated at the maximum rating available under DCs 7813-7806.  Therefore, the Board considers whether a rating in excess of 60 percent is warranted under any other diagnostic codes pertaining to a skin disability as of August 16, 2010.  Particularly, DC 7800 provides an 80 percent disability rating for scars or other disfigurement of the head, face, or neck.  The August 2010 VA examination report and the December 2010 statement from the Veteran indicate involvement of the neck.  A rating in excess of 60 percent would only be available if there was gross distortion or asymmetry of facial features or six or more characteristics of disfigurement.  The facial features are not located on the neck and, therefore, are not distorted or asymmetrical due to the service-connected keratosis pilaris.  Similarly, to have at least six characteristics of disfigurement would require either scarring or underlying tissue loss.  These characteristics are not present.  Thus, the Board concludes DC 7800 does not afford a higher rating for the Veteran's service-connected disability.  

DC 7817 provides a 100 percent disability rating for exfoliative dermatitis (erythroderma) with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy required during the past 12-month period.  See 38 C.F.R. § 4.118.  As noted above, the Veteran's keratosis pilaris is not located on the head, face, or neck.  In addition, on VA examination in August 2010, he denied, in pertinent part, erythema multiforme, fever, and weight loss, and use of corticosteroids, other immunosuppressants, or light therapy.  

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding this service-connected disability for the identified appeal periods, the Board finds that the evidence is against initial disability ratings in excess of 10 percent prior to August 16, 2010 and in excess of 60 percent thereafter for keratosis pilaris for any period.  To the extent any higher level of compensation is sought, the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118.  

Varicose Veins of the Bilateral Lower Extremities

The current appeal arises from a claim for service connection received at the RO on October 29, 2002.  A January 2009 rating decision granted service connection and assigned an initial 20 percent rating for varicose veins of each lower extremity, pursuant to DC 7120, effective October 29, 2002.  In a September 2010 rating decision, the initial rating was increased to 40 percent, effective August 16, 2010.  

Therefore, the evaluation of 20 percent is effective from October 29, 2002 to August 15, 2010 and the evaluation of 40 percent is effective from August 16, 2010 to the present.  See 38 C.F.R. § 4.104, DC 7120.

DC 7120 provides for varicose veins at:
* 20 percent with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema;
* 40 percent with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration;
* 60 percent with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; 
* 100 percent with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.  Id.
Note:  These evaluations are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  Id.

As with the initial keratosis pilaris ratings discussed above, the Veteran's representative has not presented cogent argument on the varicose vein ratings.  

For the reasons that follow, the Board finds that the service-connected varicose veins of the bilateral lower extremities was manifested by persistent edema without stasis pigmentation or eczema prior to August 16, 2010.

As with the keratosis pilaris, the Veteran has not provided an independent statement regarding the extent or severity of his skin disability.  October 2002, March 2004, December 2004, August 2009, November 2010, and December 2010 statements in support of his various claims and appeals assert that he has a skin disability, but do not describe its extent or severity.  

At the April 2006 Board hearing, the Veteran testified he has swelling in the left ankle, above the knee.

On VA examination in December 2008, the Veteran reported occasional edema relieved by elevating the legs, and denied any abnormal sensations in the leg at rest or after prolonged standing or walking or use of compression hosiery as treatment.  Clinical findings revealed 1+ bilateral lower extremity edema from the ankles to above each knee, and board-like, persistent type edema, but no evidence of ulcers or stasis pigmentation in either lower extremity.

As such, the Board finds that during the period prior to August 16, 2010, the service-connected varicose veins of the bilateral lower extremities were manifested by persistent edema without stasis pigmentation or eczema.  The Board concludes that initial ratings in excess of 20 percent are not warranted for varicose veins of either lower extremity.  

The Board finds that, as of August 16, 2010, the service-connected varicose veins of the bilateral lower extremities has been manifested by persistent edema and stasis pigmentation without persistent ulceration, massive board-like edema, or constant pain at rest.

On VA examination in August 2010, the Veteran reported swelling and discoloration, worsened by exercise and exertion.  The examiner observed edema of the ankles relieved by elevation of the extremities and that the Veteran uses compression stockings.  Clinical findings revealed the presence of mild nonboard-like edema and stasis pigmentation of the feet, and no findings of ulcer or eczema.

In a December 2010 VA Form 21-4138, the Veteran reported constant symptoms include legs and ankles are swollen and discolored (blue), and ankles are dry and the skin is scaling.

On VA examination in May 2012, symptoms noted by the examiner, were bilateral persistent edema and aching and fatigue in the legs after prolonged standing or walking.  There was no reported functional impairment.  Upon further questioning, the Veteran clarified his whole body is fatigued, not necessarily his legs.  The VA examiner concluded "it does seem as though that [the Veteran's] varicose veins have not increased in severity."

As such, the Board finds that during this appeal period, the service-connected varicose veins of the bilateral lower extremities has been manifested by persistent edema or subcutaneous induration, stasis pigmentation without persistent ulceration, massive board-like edema, or constant pain at rest.

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding this service-connected disability for the identified appeal periods, the Board finds that the evidence is against initial disability ratings in excess of 20 percent prior to August 16, 2010 and in excess of 40 percent thereafter for varicose veins of the bilateral lower extremities for any period.  To the extent any higher level of compensation is sought, the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.104.  

Additional Considerations

With regard to the service-connected disabilities discussed above, the Board considers all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes, and consideration of the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a higher rating for these disabilities on appeal at any time during the initial rating periods.

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With regard to the service-connected arthritis and limitation of motion of the left knee, the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by these service-connected disabilities.  Higher evaluations of 20 percent during the initial rating period are provided under the schedular rating criteria (38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5261) for certain manifestations of the disability at issue, specifically including noncompensable limitation of motion and arthritis with occasional incapacitating episodes, flexion limited to 30 degrees or less, and extension limited to 15 degrees or more.  However, the competent and more probative evidence of record demonstrates that these service-connected disabilities have not been manifested by such symptomatology.  There are no manifestations of the left knee disability which are not contemplated by the rating criteria.

With regard to the service-connected keratosis pilaris, the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by this disability.  A higher evaluation than 10 percent prior to August 16, 2010 and 60 percent thereafter are provided under the schedular rating criteria (DCs 7813-7806) for certain manifestations of the disability at issue, specifically including 20 percent or more of the entire body affected, 20 percent or more of exposed areas affected, or use of systemic therapy.  However, the competent and more probative evidence of record demonstrates that this service-connected disability has not been manifested by such symptomatology.  There are no manifestations of the keratosis pilaris which are not contemplated by the ratings criteria.  Moreover, the Veteran denied that his skin disability affected his work at the August 2010 VA examination.  He also rarely receives treatment for the disability and has not been hospitalized for it.  The Board finds that the evidence does not show an unusual or an exceptional disability picture so as to render application of the ratings schedule impractical.  

With regard to the service-connected varicose veins of the bilateral lower extremities, the Board finds that the schedular rating criteria (DC 7120) do not adequately contemplate and describe the symptoms and functional impairment caused by these disabilities.  Specifically, such symptoms and impairment beyond what is provided for higher ratings in the schedular rating criteria include fatigue after prolonged periods of walking and standing, cramping, pain, aching, and sleep disturbance because of frequent urination due to a diuretic daily treatment for edema, as reported by the Veteran at the April 2006 Board hearing, December 2008, August 2010, and May 2012 VA examinations, and in a December 2010 VA Form 21-4138.  Nonetheless, the Board finds the Veteran's exceptional disability picture does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) as "governing norms," to include marked interference with employment or frequent periods of hospitalization due to these service-connected disabilities.  In fact, the May 2012 VA examiner documented there was no reported functional impairment.

With regard to the service-connected PTSD, the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by this disability.  A higher evaluation than 50 percent for the entire initial rating period is provided under the schedular rating criteria (DC 9411) for certain manifestations of the disability at issue, specifically including occupational and social impairment with deficiencies in most areas or total occupational and social impairment due to psychiatric symptomatology.  However, the competent and more probative evidence of record demonstrates that this service-connected disability has not been manifested by such symptomatology.  There are no manifestations of PTSD which are not contemplated by the rating criteria. 

As a result, referral for extra-schedular consideration for these service-connected disabilities on appeal is not required.

Earlier Effective Date for the Grant of Service Connection for PTSD  

The Veteran contends that he is entitled to an effective date earlier than January 10, 2007 for the grant of service connection for PTSD.  Specifically, he asserts that the effective date should be in June 2005.  For the reasons that follow, the Board concludes that an effective date of June 2005, but no earlier, is warranted for the grant of service connection for PTSD.  

In relevant part, the effective date of an evaluation and award of compensation based on an original service connection claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, unless the date of receipt of the claim is within one year of service separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  If a claim is received within one year of service separation, service connection may be awarded on the day following separation from service.  Id.  

The Veteran filed his initial claim of entitlement to service connection for PTSD in June 2005.  A statement, date stamped as received on June 2, 2005, states that the Veteran wanted an exam for service-connected PTSD.  The Veteran does not allege and the record does not otherwise suggest that an earlier claim for service connection for PTSD was filed.  See 38 C.F.R. §§ 3.151, 3.155 (2013).  This date of receipt of claim was clearly not within one year of the Veteran's July 1987 discharge from service.  

The June 2005 claim was denied in a November 2005 rating decision.  Appropriate notice was provided to the Veteran at his address of record in November 2005.

A rating decision becomes final when a claimant does not file a notice of disagreement within one year after a decision is issued.  38 U.S.C.A. § 7105.  New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b).  Receipt of new and material evidence can prevent finality from attaching even if no notice of disagreement is filed.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In denying the claim, the RO found that the evidence failed to show a diagnosis of PTSD and was insufficient to confirm that he was engaged in combat or was a prisoner of war.  The RO also noted treatment records from Moncrief Army Hospital do not show a diagnosis of PTSD, and no response was received from the Veteran pursuant to a July 2005 notice letter requesting any additional information regarding a diagnosis and in-service stressor.  

An April 2006 stressor statement was submitted by the Veteran and received prior to the expiration of the appeal period.  Specifically, the Veteran discussed his experiences while serving active duty in Vietnam.  

The April 2006 stressor statement contained evidence new to the file, addressing one of the grounds of the November 2005 denial of service connection, and raising a reasonable possibility of substantiating the claim.  The April 2006 statement was new and material evidence.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the November 2005 rating decision did not become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

Approximately nine months after submission of the April 2006 stressor statement, the RO received the Veteran's claim to reopen service connection for PTSD on January 10, 2007.  In a June 2007 rating decision, the RO denied reopening the claim.  The Veteran filed an untimely August 2009 notice of disagreement; however, the RO submitted a January 2010 statement of the case (SOC) and the Veteran perfected the appeal with a timely August 2010 VA Form 9.  

Thereafter, in a May 2011 rating decision, the RO determined that based on receipt of new and material evidence, specifically an April 2011 VA examination report, which shows a clinical diagnosis of PTSD related to the claimed in-service stressor in which he feared for his life due to hostile military activity, service connection for PTSD has been established as directly related to military service.  The RO assigned a 30 percent disability rating, effective January 10, 2007.  

The RO's determination that the earliest pending date of receipt of claim was January 10, 2007 is a favorable finding that the Board cannot disturb.  This waives the potential finality of the June 2007 rating decision.  The Board finds, however, that the January 10, 2007 claim was not the earliest pending claim.  Because the November 2005 rating decision did not become final, the June 2005 claim is the earliest pending claim.  The Board turns to consider the date entitlement arose.  38 C.F.R. § 3.400(b).  

The November 2005 rating decision denied the claim in part because of the lack of a diagnosis of PTSD.  The record does not reflect a diagnosis of PTSD until April 2011.  The lack of a diagnosis at the time of claim filing is not fatal.  Entitlement to service connection arises with manifestations, not diagnosis, of a disability and filing of a claim for benefits.  DeLisio v. Shinseki, 25 Vet. App. 45, 55 (2011).  The Veteran was receiving treatment during the period between June 2005 and April 2011 for symptoms that were ultimately diagnosed as PTSD.  Resolving reasonable doubt in favor of the Veteran, the Board finds that manifestations of PTSD were present at the filing of the June 2, 2005 claim for service connection for PTSD.  The Board concludes that the criteria for an effective date of June 2, 2005 for the grant of service connection for PTSD are met.  38 C.F.R. § 3.400(b).  

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  One pertains to certain herbicide exposed veterans qualifying under 38 C.F.R. § 3.816 and is not relevant here.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  The other exception states that if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

The VA regulations governing service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended after the Veteran began to claim service connection for PTSD.  Specifically, PTSD based on stressors related to fear of hostile military or terrorist activity were to be allowed provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist contracted by VA, confirmed that the claimed stressor was adequate to support a PTSD diagnosis and was consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39,843 -39,852 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2013)).  The rulemaking states clearly that the "liberalizing law change" provisions are not for application as the rulemaking was considered a procedural and not substantive change.  Id., at 39,851.

Based on these findings, and applying the regulation that provides the proper effective date for disability compensation based on new and material evidence other than service department records received after final disallowance, the Board concludes that an effective date of June 2, 2005, but no earlier, for the grant of service connection for PTSD is warranted.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400.  


ORDER

An initial disability rating in excess of 10 percent for arthritis of the left knee is denied.

A separate 10 percent disability rating, but no higher, for limitation of motion of the left knee is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial disability rating for keratosis pilaris in excess of 10 percent prior to August 16, 2010 and in excess of 60 percent thereafter is denied.

An initial disability rating for varicose veins of the right lower extremity in excess of 20 percent prior to August 16, 2010 and in excess of 40 percent thereafter is denied.

An initial disability rating for varicose veins of the left lower extremity in excess of 20 percent prior to August 16, 2010 and in excess of 40 percent thereafter is denied.

An effective date of June 2, 2005, but no earlier, for the grant of service connection for PTSD is granted.


REMAND

The current appeal arises from a claim for service connection received at the RO on January 10, 2007.  In a May 2011 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to DC 9411, effective January 10, 2007.  The Board has granted an earlier effective date of June 2, 2005 for the grant of service connection.  The RO has not had considered and assigned an initial rating for the period prior to January 10, 2007.  Should the Board proceed to consider the initial rating prior to January 10, 2007, the Veteran would be deprived of the opportunity for one review on appeal for that issue.  The Board remands to afford due process.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the initial rating for PTSD on the merits and assign an appropriate initial rating for the period prior to January 10, 2007.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs
 

